             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:21-cv-00119-MR


HOPE SURROGACY, INC.,            )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                   ORDER
                                 )
CARRYING HOPE SURROGACY,         )
LLC,                             )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s motion for the

admission of attorney Aaron T. Olejniczak as counsel pro hac vice. [Doc.

26]. Upon careful review and consideration, the Court will allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc. 26]

is ALLOWED, and Aaron T. Olejniczak is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.

     IT IS SO ORDERED.         Signed: May 3, 2021
